—Determination of respondent State Liquor Authority, dated April 13, 1999, revoking petitioner’s liquor license and imposing a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Sheila Abdus-Salaam, J.], entered October 17, 2000) dismissed, without costs.
Evidence at the administrative hearing consisted of a certificate of disposition showing that one of petitioner’s two principals had been convicted of grand larceny in the second degree and 15 felony counts of offering a false instrument for filing in the first degree, and petitioner’s admission that such convictions were for the underreporting of and failure to pay $200,000 in sales taxes collected at the licensed premises. Given such evidence, and notwithstanding the certificate of relief from disabilities issued to petitioner’s principal, the findings of cause to revoke under subdivision (n) of 9 NYCRR 53.1 (improper conduct indicative of unsatisfactory character and/or fitness) as well as subdivision (g) (conviction of a felony) were *192not arbitrary, and the decision to revoke does not shock our sense of fairness. Concur — Lemer, J. P., Saxe, Buckley, Friedman and Marlow, JJ.